Title: From George Washington to Lewis Pintard, 21 May 1783
From: Washington, George
To: Pintard, Lewis


                  
                     Sir,
                     Newburgh 21st May 1783
                  
                  The last Post brought me your favor of the 14th and the Post before handed me a Letter from Messrs Jno Searle & Co. inclosing a Bill of Lading for two Pipes of old Madeira Wine consigned to Messr Crookshanks & Co. of Maryld for my use—Having received no letter from the Gentlemen whose names are last mentioned respecting the arrival of the Wine I have written to them on the Subject, & as soon as I get their answer will remit you the Sum of £72. Sterlg—Cost of the two Pipes.
                  The Letter herewith inclosed, requests a like qty of Wine, & I beg the favor of you to take the trouble of forwarding it by the first safe conveyance.  I am Sir Yr Most Obedt Hbe S.
                  
                     Go: Washington
                  
               